Title: To Alexander Hamilton from Clement Biddle, 24 September 1794
From: Biddle, Clement
To: Hamilton, Alexander


Philad Sept 24. 1794.
Sir
Having been much delayd in Waggons for sending on the Arms and Camp Equipage to the different places appointed for assembling the Militia of this State, but a small porportion of the necessary supplies have gone forward and I expect that the men are assembled in most of the Counties. This day several Waggons which I had sent for to the Counties for the purpose, have arrived in town and more are hourly expected, but on my application to Colo Hodgdon to furnish the Arms and Camp Equipage, he sent me word that he could not issue any until he had first by your orders fully compleated the Supplies for Virginia. I shall be much embarrassd if should not receive the Stores and shall be prevented from setting off tomorrow as I intended for Reading and Harrisburgh, which makes me think it necessary to submit the matter to you and wait your orders thereon.
I have the Honor to be with the greatest respect   Your obedient Servant
Clement BiddleQMG Pennsy
Alexander Hamilton Esq
